     Case 1:16-cr-00093-NONE-SKO Document 158 Filed 03/04/21 Page 1 of 2
                                                                (SPACE BELOW FOR FILING STAMP ONLY)
 1

 2    Roger S. Bonakdar, #253920
      2344 TULARE ST., SUITE 301
 3    FRESNO, CALIFORNIA 93721
      PHONE (559) 495-1545
 4    FAX (559) 495-1527
 5
      Attorney for DEFENDANT, MARIA PEREZ-VASQUEZ
 6

 7

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
                                               ******
11    UNITED STATES OF AMERICA,                          CASE NO. 1:16-CR-00093-003 DAD

12                                     Plaintiff,

13                             v.                        ORDER GRANTING MOTION TO
                                                         EXONERATE BOND
14    MARIA VICTORIA PEREZ-VASQUEZ,

15                                    Defendant.

16

17           Defendant Maria Victoria Perez-Vasquez (herein “Ms. Perez-Vasquez”), motion for an
18    Order Exonerating Bond having come before this Court, and good cause appearing therefore,
19    it is hereby ORDERED:
20           The Court finds that Ms. Perez-Vasquez was released pursuant to a $1,000.00 cash
21    bond posted on or about June 17, 2016. Ms. Perez-Vasquez is no longer subject to the
22    custody of this Court having complied with all conditions of her release.
23
             THEREFORE IT IS ORDERED that the Clerk of the Court is to exonerate the $1,000
24
      cash bond posted in this case, with said funds being released to the depositor of record who
25
      paid said funds on behalf of Ms. Perez-Vasquez on June 17, 2016, Document Nos. 15, and
26
      42, Receipt No. CAE100032823 on behalf of Ms. Perez-Vasquez.
27
      ///
28
                                              1
                           ORDER GRANTING MOTION TO EXONERATE BOND
     Case 1:16-cr-00093-NONE-SKO Document 158 Filed 03/04/21 Page 2 of 2
 1    IT IS SO ORDERED.
 2
         Dated:   March 3, 2021
 3                                          UNITED STATES DISTRICT JUDGE

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
                       ORDER GRANTING MOTION TO EXONERATE BOND
